           Case 1:20-cv-04511-LGS Document 15 Filed 08/21/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 ISAAC MORALES,                                               :
                                              Plaintiff,      :
                                                              :   20 Civ. 4511 (LGS)
                            -against-                         :
                                                              :        ORDER
 TAP HOUSE LLC, et al.,                                       :
                                              Defendants. :
 -------------------------------------------------------------:
                                                              X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the Order dated June 24, 2020, required the parties to file a proposed case

management plan and joint letter seven (7) days before the initial pretrial conference;

        WHEREAS, the initial pretrial conference is currently scheduled for August 27, 2020, at

10:50 a.m.;

        WHEREAS, Defendants have not appeared, and Plaintiff has not filed proof of service on

the docket;

        WHEREAS, the parties failed to timely submit the joint letter or proposed case

management plan. It is hereby

        ORDERED that if Plaintiff has been in communication with Defendants, then the parties

shall file the joint status letter and proposed case management plan as soon as possible and no

later than August 24, 2020, at noon. If Plaintiff has not been in communication with

Defendants, he shall file a status letter regarding his efforts to serve Defendants and request an

adjournment of the initial conference as soon as possible and no later than August 24, 2020, at

noon.

Dated: August 20, 2020
       New York, New York
